UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13647 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 73-1356520 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5330 East 31st Street, Tulsa, Oklahoma74135 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(918) 660-7700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerXAccelerated filer Non-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX The number of shares outstanding of the registrant’s Common Stock as ofJuly 27, 2012 was 27,866,943. DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. FORM 10-Q CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 35 ITEM 4. CONTROLS AND PROCEDURES 36 PART II -OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 37 ITEM 1A. RISK FACTORS 37 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 37 ITEM 6. EXHIBITS 39 SIGNATURES 41 INDEX TO EXHIBITS 42 FACTORS AFFECTING FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements” about our expectations, plans and performance, including those under “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Outlook for 2012” and “Liquidity and Capital Resources.”These statements use such words as “may,” “will,” “expect,” “believe,” “intend,” “should,” “could,” “anticipate,” “estimate,” “forecast,” “project,” “plan” and similar expressions.These statements do not guarantee future performance and Dollar Thrifty Automotive Group, Inc. assumes no obligation to update them.Risks and uncertainties relating to our business that could materially affect our future results include: ● constraints on our growth and profitability given the challenges we face in increasing our market share in the key airport and local markets we serve, high barriers to entry in the insurance replacement market, capital and other constraints on expanding company-owned stores internationally and the challenges we would face in further reducing our expenses; ● the impact of the continuing challenging global economic environment, the ongoing Eurozone sovereign debt issues and governmental actions to address budget deficits through austerity and other measures, which are fueling concerns about global economic prospects and could materially adversely affect unemployment rates and consumer discretionary spending, including for international inbound travel to the United States and for leisure travel more generally, on which we are substantially dependent; ● the continuing significant political unrest and other concerns involving certain oil-producing countries, which has contributed to price volatility for petroleum products, and in recent periods higher average gasoline prices, which could affect both broader economic conditions and consumer spending levels; 2 ● the impact of pricing and other actions by competitors; ● our ability to manage our fleet mix to match demand and meet our target for vehicle depreciation costs, particularly in light of the significant level of risk vehicles (i.e., those vehicles not acquired through a guaranteed residual value program) in our fleet and our exposure to wholesale used vehicle prices; ● the cost and other terms of acquiring and disposing of automobiles and the impact of conditions in the used vehicle market on our vehicle cost, including the impact on vehicle depreciation costs in 2012 based on pricing volatility in the used vehicle market; ● our ability to reduce our fleet capacity as and when projected by our plans; ● the continuing strength of the U.S. automotive industry on which we depend for vehicle supply; ● airline travel patterns, including disruptions or reductions in air travel resulting from capacity reductions, pricing actions, severe weather conditions, industry consolidation or other events, particularly given our dependence on leisure travel; ● access to reservation distribution channels, particularly as the role of the Internet and mobile applications increases in the marketing and sale of travel-related services; ● the effectiveness of actions we take to maintain a low cost structure and to manage liquidity; ● the impact of repurchases of our common stock pursuant to our share repurchase program; ● our ability to obtain cost-effective financing as needed without unduly restricting our operational flexibility; ● our ability to comply with financial covenants, and the impact of those covenants on our operating and financial flexibility; ● whether our preliminary expectations about our federal income tax position are affected by changes in our expected fleet size or operations or further legislative initiatives relating to taxes in the United States or elsewhere; ● our ability to continue to defer the reversal of prior period tax deferrals and the availability of accelerated depreciation payments in future periods, the lack of either of which could result in material cash federal income tax payments in future periods; ● the cost of regulatory compliance, costs and other effects of potential future initiatives, including those directed at climate change and its effects, and the costs and outcome of pending litigation; ● disruptions in the operation or development of information and communication systems that we rely on, including those relating to methods of payment; ● local market conditions where we and our franchisees do business, including whether franchisees will continue to have access to capital as needed; and ● the impact of other events that can disrupt consumer travel, such as natural and man-made catastrophes, pandemics, social unrest and actual and perceived threats or acts of terrorism. 3 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Dollar Thrifty Automotive Group, Inc. We have reviewed the accompanying condensed consolidated balance sheets of Dollar Thrifty Automotive Group, Inc. and subsidiaries (the “Company”) as of June 30, 2012, and the related condensed consolidated statements of comprehensive income for the three-month and six-month periods ended June 30, 2012 and 2011, and the condensed consolidated statements of cash flows for the six-month periods ended June 30, 2012 and 2011. These financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Dollar Thrifty Automotive Group, Inc. and subsidiaries as of December 31, 2011, and the related consolidated statements of income, stockholders’ equity and comprehensive income, and cash flows for the year then ended (not presented herein); and in our report dated February 28, 2012, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2011, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ ERNST & YOUNG LLP Tulsa, Oklahoma August 2, 2012 4 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2 (In Thousands Except Per Share Data) Three Months Six Months Ended June 30, Ended June 30, (Unaudited) REVENUES: Vehicle rentals $ Other Total revenues COSTS AND EXPENSES: Direct vehicle and operating Vehicle depreciation and lease charges, net Selling, general and administrative Interest expense, net of interest income of $471, $282, $964 and $747,respectively Total costs and expenses (Increase) decrease in fair value of derivatives ) ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ BASICEARNINGS PER SHARE $ DILUTEDEARNINGS PER SHARE $ COMPREHENSIVE INCOME $ See notes to condensed consolidated financial statements. 5 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2011 (In Thousands Except Share and Per Share Data) June 30, December 31, ASSETS (Unaudited) Cash and cash equivalents $ $ Restricted cash and investments Receivables, net Prepaid expenses and other assets Revenue-earning vehicles, net Property and equipment, net Income taxes receivable Software, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Accounts payable $ $ Accrued liabilities Deferred income tax liability Vehicle insurance reserves Debt and other obligations Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value: Authorized 10,000,000 shares; none outstanding - - Common stock, $.01 par value: Authorized 200,000,000 and 50,000,000 shares, respectively; 36,194,393 and 36,048,606 issued, respectively, and 27,889,437 and 29,556,887 outstanding, respectively Additional capital Retained earnings(deficit) ) Accumulated other comprehensive income (loss) ) Treasury stock, at cost (8,304,956 and 6,491,719 shares, respectively) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. 6 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (In Thousands) Six Months Ended June 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation: Vehicle depreciation Non-vehicle depreciation Net gains from disposition of revenue-earning vehicles ) ) Amortization Performance share incentive, stock option and restricted stock plans Interest income earned on restricted cash and investments ) ) Deferred income taxes Swap termination reclassification - Change in fair value of derivatives ) Change in assets and liabilities: Income taxes payable/receivable Receivables ) ) Prepaid expenses and other assets ) ) Accounts payable Accrued liabilities ) Vehicle insurance reserves ) ) Other ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Revenue-earning vehicles -Purchases ) ) Revenue-earning vehicles -Proceeds from sales Change in cash and cash equivalents - required minimum balance - Net change in restricted cash and investments Property, equipment and software -Purchases ) ) Property, equipment and software -Proceeds from sales 21 Net cashused in investing activities ) ) (Continued) 7 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIXMONTHS ENDEDJUNE 30, 2 (In Thousands) SixMonths EndedJune 30, (Unaudited) CASH FLOWS FROM FINANCING ACTIVITIES: Debt and other obligations: Proceeds from vehicle debt and other obligations Payments of vehicle debt and other obligations ) ) Payments of non-vehicle debt - ) Issuance of common shares Net settlement of employee withholding taxes on share-based awards ) ) Purchase of common stock for the treasury ) - Financing issue costs ) ) Net cash provided byfinancing activities CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for (refund of): Income taxes $ $ ) Interest $ $ SUPPLEMENTAL DISCLOSURES OF INVESTING AND FINANCING NONCASH ACTIVITIES: Sales and incentives related to revenue-earning vehicles included in receivables $ $ Purchases of revenue-earning vehicles included in accounts payable $ $ Purchases of property, equipement and software included in accounts payable $ $ Certain reclassifications have been made to the 2011 financial information to conform to the classification used in 2012. See notes to condensed consolidated financial statements. 8 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED JUNE 30, 2 (Unaudited) 1. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The accompanying condensed consolidated financial statements include the accounts of Dollar Thrifty Automotive Group, Inc. (“DTG”) and its subsidiaries.DTG’s significant wholly owned subsidiaries include DTG Operations, Inc., Thrifty, Inc., Dollar Rent A Car, Inc. and Rental Car Finance Corp. (“RCFC”).Thrifty, Inc. is the parent company of Thrifty Rent-A-Car System, Inc., which is the parent company of Dollar Thrifty Automotive Group Canada Inc. (“DTG Canada”).The term the “Company” is used to refer to DTG individually or collectively with its consolidated subsidiaries, as the context may require. The accounting policies set forth in Item 8 - Note 1 of notes to the consolidated financial statements contained in DTG’s Annual Report on Form 10-K for the year ended December 31, 2011, filed with the Securities and Exchange Commission (“SEC”) on February 28, 2012, have been followed in preparing the accompanying condensed consolidated financial statements. The condensed consolidated financial statements and notes thereto for interim periods included hereinhave notbeen audited by an independent registered public accounting firm.The condensed consolidated financial statements and notes thereto have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.In the Company’sopinion, it made all adjustments (which include only normal recurring adjustments) necessary for a fair presentation of the results of operations for the interim periods presented.Results for interim periods are not necessarily indicative of results for a full year. 2. CASH AND INVESTMENTS Cash and Cash Equivalents – Cash and cash equivalents include cash on hand and on deposit, including highly liquid investments with initial maturities of three months or less.Book overdrafts represent outstanding checks not yet presented to the bank and are included in accounts payable to reflect the Company’s outstanding obligations.At June 30, 2012 and December 31, 2011, there was $15.0 million and $19.0 million, respectively, in book overdrafts included in accounts payable.These amounts do not represent bank overdrafts, which would constitute checks presented in excess of cash on hand, and would be effectively a loan to the Company. Restricted Cash and Investments – Restricted cash and investments are restricted for the acquisition of vehicles and other specified uses under the rental car asset-backed note indenture and other agreements.A portion of these funds is restricted due to the like-kind exchange tax program for deferred tax gains on eligible vehicle remarketing.As permitted by the indenture, these funds are primarily held in highly rated money market funds with investments primarily in government and corporate obligations.Restricted cash and investments are excluded from cash and cash equivalents. 3. SHARE-BASED PAYMENT PLANS Long-Term Incentive Plan At June 30, 2012, the Company’s common stock authorized for issuance under the long-term incentive plan (“LTIP”) for employees and non-employee directors was 2,918,067 shares. 9 The Company has 1,168,546 shares available for future LTIP awards at June 30, 2012 after reserving for the maximum potential shares that could be awarded under existing LTIP grants.The Company issues new shares from remaining authorized common stock to satisfy LTIP awards. Compensation cost for non-qualified option rights, performance shares and restricted stock awards is recognized based on the fair value of the awards granted at the grant-date and is amortized to compensation expense on a straight-line basis over the requisite service periods of the stock awards, which are generally the vesting periods.The Company recognized compensation costs of $2.1 million and $4.0 million during the three and six months ended June 30, 2012, respectively, and $0.9 million and $2.1 million during the three and six months ended June 30, 2011, respectively, for such awards.The total income tax benefit recognized in the statements of comprehensive income for share-based compensation payments was $0.8 million and $1.6 million for the three and six months ended June 30, 2012, respectively, and $0.4 million and $0.9 million for the three and six months ended June 30, 2011, respectively. Option Rights Plan – Under the LTIP, the Human Resources and Compensation Committee may grant non-qualified option rights to key employees and non-employee directors.The maximum number of shares for which option rights may be granted under the LTIP to any participant during any calendar year is 285,000.No awards were granted in 2012 or 2011.The grant-date fair value of options vested during both the three and six months ended June 30, 2012 was $1.6 million.The grant-date fair value of options vested during the three and six months ended June 30, 2011 was $0.5 million and $1.6 million, respectively.Expense is recognized over the service period which is the vesting period.No unrecognized expense for the options is remaining at June 30, 2012. The following table sets forth the non-qualified option rights activity under the LTIP for the six months ended June 30, 2012: Weighted- Weighted- Average Aggregate Number of Average Remaining Intrinsic Shares Exercise Contractual Value (In Thousands) Price Term (In Thousands) Outstanding at January 1, 2012 $ $ Granted - - Exercised ) Canceled (Forfeited/Expired) - - Outstanding at June 30, 2012 $ $ Fully vested and exercisable options at: June 30, 2012 $ $ The total intrinsic value of options exercised during the three and six months ended June 30, 2012 was $1.7 million and $7.3 million, respectively.The total intrinsic value of options exercised during the three and six months ended June 30, 2011 was $3.5 million and $6.2 million, respectively.Total cash received by the Company for non-qualified option rights exercised during the three and six months ended June 30, 2012 totaled $0.2 million and $0.8 million, respectively.Total cash received by the Company for non-qualified option rights exercised during the three and six months ended June 30, 2011 totaled $1.5 million and $2.9 million, respectively. Performance Shares – Performance share awards, which may take the form of performance shares or performance units, are granted to Company officers and certain key employees.The maximum amount of performance share awards that may be granted under the LTIP during any year to any participant is 160,000 common shares.Compensation expense related to the performance shares is recognized over the vesting period. In February 2012, the Company granted 29,135 performance units related to the 2011 incentive compensation plan with a grant-date fair value of $76.17 per share. 10 These performance units, which will settle in Company shares, will vest over the requisite service period with 25% vesting on December 31, 2012 and the remaining 75% vesting on December 31, 2013.The grant-date fair value for this award was based on the closing market price of the Company’s common shares on the date of grant. In March 2011, the 2008 grant of performance shares earned from January 1, 2008 through December 31, 2010 totaling 73,000 shares, net of forfeitures, vested at 200% of the target award (total of approximately 146,000 shares) with a total intrinsic value to the recipients of approximately $3.5 million.The Company withheld approximately 52,000 of these shares for the payment of taxes owed by the recipients and designated the shares withheld as treasury shares. The following table presents the status of the Company’s nonvested performance shares as of June 30, 2012 and any changes during the six months ended June 30, 2012: Weighted-Average Shares Grant-Date Nonvested Shares (In Thousands) Fair Value Nonvested at January 1, 2012 $ Granted 29 Vested (2 ) Forfeited (7 ) Nonvested at June 30, 2012 $ At June 30, 2012, the total compensation cost related to nonvested performance share awards not yet recognized is estimated at approximately $9.6 million, based on the Company’s expectation that it will meet or exceed the targets specified in the performance share agreement.This estimated compensation cost is expected to be recognized over the weighted-average period of 1.7 years.The total intrinsic value of vested and issued performance shares during the six months ended June 30, 2012 and 2011 was $0.1 million and $7.6 million, respectively.As of June 30, 2012, the intrinsic value of the nonvested performance share awards was $22.8 million. Restricted Stock Units – Under the LTIP, the Company may grant restricted stock units to key employees and non-employee directors.The grant-date fair value of the award is based on the closing market price of the Company’s common shares on the date of grant. In January 2012, non-employee directors were granted 6,815 shares with a grant-date fair value of $73.42 per share that fully vest on December 31, 2012. The total intrinsic value of vested and issued restricted stock units during the six months ended June 30, 2012 and 2011 was $2.7 million and $1.1 million, respectively.At June 30, 2012, the total compensation cost related to nonvested restricted stock unit awards not yet recognized is approximately $0.3 million, which is expected to be recognized on a straight-line basisover the vesting period of the restricted stock units. 11 The following table presents the status of the Company’s nonvested restricted stock units as of June 30, 2012 and changes during the six months ended June 30, 2012: Weighted-Average Shares Grant-Date Nonvested Shares (In Thousands) Fair Value Nonvested at January 1, 2012 34 $ Granted 7 Vested ) Forfeited - - Nonvested at June 30, 2012 7 $ 4. VEHICLE DEPRECIATION AND LEASE CHARGES, NET Vehicle depreciation and lease charges include the following (in thousands): Three Months Six Months Ended June 30, Ended June 30, Depreciation of revenue-earning vehicles and other $ Net gains from disposal of revenue-earning vehicles ) $ Average gain onNon-Program Vehicles: Three Months Six Months Ended June 30, Ended June 30, Number ofNon-Program Vehicles sold Average gain on vehicles sold (per vehicle) $ Components of vehicle depreciation per vehicle per month: Three Months Six Months Ended June 30, Ended June 30, Average depreciable fleet (units) Average depreciation rate $ Average gain on vehicles sold ) Vehicle depreciation and lease charges, net $ 12 Vehicles purchased by vehicle rental companies under programs where either the rate of depreciation or the residual value is guaranteed by the manufacturer are referred to as “Program Vehicles.”Vehicles not purchased under these programs and for which rental companies therefore bear residual value risk are referred to as “Non-Program Vehicles.” Depreciation expense for Non-Program Vehicles, which constitute substantially all of the Company’s fleet, is recorded on a straight-line basis over the life of the vehicle, based on the original acquisition cost, the projected residual value at the time of sale, and the estimated length of time the vehicle will be in service.The Company’s vehicle depreciation rates are periodically adjusted on a prospective basis when residual value assumptions change due to changes in used vehicle market conditions. The estimation of residual values requires the Company to make assumptions regarding the expected age and mileage of the vehicle at the time of disposal.Additionally, residual value estimates must also take into consideration overall used vehicle market conditions at the time of sale, including the impact of seasonality on vehicle residuals.The difference in residual values assumed and the proceeds realized upon sale of the vehicle is recorded as a gain or loss on the sale of the vehicle, and is recorded as a component of net vehicle depreciation and lease charges in the condensed consolidated statements of comprehensive income. 5. EARNINGS PER SHARE Basic earnings per share (“EPS”) is computed by dividing net income by the weighted-average number of common shares outstanding during the period.Diluted EPS is based on the combined weighted-average number of common shares and dilutive potential common shares outstanding which include, where appropriate, the assumed exercise of options.In computing diluted EPS, the Company utilizes the treasury stock method. The computation of weighted-average common and common equivalent shares used in the calculation of basic and diluted EPS is shown in the following table (in thousands, except share and per share data): Three Months Six Months Ended June 30, Ended June 30, Net income $ Basic EPS: Weighted-average common shares Basic EPS $ Diluted EPS: Weighted-average common shares Shares contingently issuable: Stock options Performance awards and non-vested shares Employee compensation shares deferred Director compensation shares deferred Shares applicable to diluted Diluted EPS $ 13 For the three and six months ended June 30, 2012 and 2011, all options to purchase shares of common stock were included in the computation of diluted EPS because no exercise price was greater than the average per share market price of the common shares. Shares included in the diluted EPS calculation related to shares contingently issuable for stock options decreased on a year-over-year basis for both the three and six months ended June 30, 2012, from the three and six months ended June 30, 2011. The Company uses the treasury stock method to determine the denominator used in the diluted EPS calculation. To derive the denominator, the number of outstanding options is reduced by the number of shares that would be repurchased from assumed proceeds of certain defined items including the exercise price of the option and the excess tax benefit that would result from the assumed exercise of the option. However, the excess tax benefit component is included only if the assumed tax benefit would decrease the Company’s current taxes payable. In 2012, the Company has projected that it will be a taxpayer and the tax benefit of the repurchases of shares from the assumed proceeds is incorporated into the diluted share calculation.The impact of the assumed tax benefit in 2012 is a reduction in diluted shares outstanding of approximately 600,000 shares.In 2011, the Company was not a taxpayer for federal income tax purposes and did not benefit from the tax deduction related to the assumed option exercises for purposes of the diluted share calculation, thus increasing the number of shares included in the diluted EPS calculation by approximately 800,000 shares.Other factors, such as the Company’s stock price and stock options exercised, also impact the diluted EPS calculation. During the three and six months ended June 30, 2012, the Company repurchased 283,250 and 1,798,643 shares of its common stock, respectively, which reduced the weighted-average common shares outstanding. See Note 10 for further discussion of the share repurchase program. 6. RECEIVABLES Receivables consist of the following (in thousands): June 30, December 31, Trade accounts receivable and other $ $ Vehicle manufacturer receivables Car sales receivable Less:Allowance for doubtful accounts ) ) $ $ Trade accounts receivable and other include primarily amounts due from rental customers, franchisees and tour operators arising from billings under standard credit terms for services provided in the normal course of business. Vehicle manufacturer receivables include primarily amounts due under guaranteed residual, buyback and Non-Program Vehicle incentive programs, which are paid according to contract terms and are generally received within 60 days. Car sales receivable include primarily amounts due from car sale auctions for the sale of both Program Vehicles and Non-Program Vehicles. Allowance for doubtful accounts represents potentially uncollectible amounts owed to the Company from franchisees, tour operators, corporate account customers and others. 14 7. DEBT AND OTHER OBLIGATIONS Debt and other obligations as of June 30, 2012 and December 31, 2011 consist of the following (in thousands): June 30, December 31, Vehicle debt and other obligations Asset-backed medium-term notes: Series 2011-2 notes (matures May 2015) $ $ Series 2011-1 notes (matures February 2015) Series 2007-1 notes (matures July 2012) Discounts on asset-backed medium-term notes (36
